“ut Case 7:19-mj-08442-UA Document1 Filed 09/06/19 Page 1 of 3

Approved: Ce (FZ

CHRISTOPHER BRUMWELL
Assistant United States Attorney

 

Before: THE HONORABLE LISA M. SMITH
United States Magistrate Judge
Southern District of New York

- - - = - =- — —_ _ - - - = = = =- = - -_ x
UNITED STATES OF AMERICA : 19 Mag. $442.
- VV. - RULE

5(c) (3)
AFFIDAVIT

ANTHONY TYLER NASHATKA, a/k/a “Psycho,”

Defendant.
- - - - - - = =_ =_ =- =- —_ _ _ —_ —_ —_ a a x

SOUTHERN DISTRICT OF NEW YORK, ss:

MARC ANG ABRIGO, being duly sworn, deposes and says
that he is a Special Agent with the United States Secret Service
(“USSS"), and charges as follows:

On or about August 13, 2019, the United States
District Court for the Northern District of California issued a
warrant for the arrest of “Anthony Tyler Nashatka, a/k/a
‘Psycho,‘” based on an Indictment charging “Anthony Tyler
Nashatka, a/k/a ‘Psycho,'” with conspiracy to commit computer
fraud and abuse, in violation of 18 U.S.C. § 1030(b);
Transmission of a Program, Information, Code, and Command to
Cause Damage to a Protected Computer, in violation of 18 U.S.C.
§§ 1030{a) (5) (A), (c) (4) (B) (i) and (c) (a) (A) (i) (VI);
Unauthorized Access to a Protected Computer To Obtain Value, in
violation of 18 U.S.C. 8§ 1030{(a) (4) and (c) (3) (A), Conspiracy
to Commit Wire Fraud, in violation of 18 U.S.C. § 1349; and
Aggravated Identity Theft, 18 U.S.C. § 1028A(a) (1). A copy of
the arrest warrant is attached hereto and incorporated by
reference herein.

T believe that ANTHONY TYLER NASHATKA, the defendant,
who was taken into the custody of the USSS on September 6, 2019,
in the Southern District of New York, is the same individual as

 
‘ Case 7:19-mj-08442-UA Document1 Filed 09/06/19 Page 2 of 3

2

“Anthony Tyler Nashatka, a/k/a ‘Psycho,’” who is wanted by the
United States District Court for the Northern District of
California.

The bases for my knowledge and for the foregoing
charge are, in part, as follows:

1. I am a Special Agent with the USSS. I have been
personally involved in determining whether ANTHONY TYLER
NASHATKA, the defendant, is the same individual as the “Anthony
Tyler Nashatka, a/k/a ‘Psycho,’” named in the August 13, 2019
arrest warrant from the United States District Court for the
Northern District of California. Because this Affidavit is
being submitted for the limited purpose of establishing the
identity of the defendant, I have not included in this Affidavit
each and every fact that I have learned. Where I report
statements made by others, those statements are described in
substance and in part, unless otherwise noted.

2. Based on my review of documents from proceedings
in the United States District Court for the Northern District of
California, I know that, on or about August 13, 2019, the United-
States District Court for the Northern District of California
issued a warrant for the arrest of “Anthony Tyler Nashatka,

a/k/a ‘Psycho,’” (the “Arrest Warrant”}. The Arrest Warrant was
issued based on an indictment charging “Anthony Tyler Nashatka,
a/k/a ‘Psycho,’” with conspiracy to commit computer fraud and

abuse, in violation of 18 U.S.C. § 1030(b); Transmission of a
Program, Information, Code, and Command to Cause Damage to a
Protected Computer, in violation of 18 U.S.C. §§ 1030(a) (5) (A),
{c) (4) (B) (i) and (c) (a) (A) (i) (VI); Unauthorized Access toa
Protected Computer To Obtain Value, in violation of 18 U.S.C. §§
1030(a} (4) and (c) (3) (A), Conspiracy to Commit Wire Fraud, in
violation of 18 U.S.C. § 1349; Aggravated Identity Theft, 18
U.S.C. § 1028A(a) (1) (the “Indictment”). The Indictment was
filed in connection with criminal case number 19-cr-372 in the
Northern District of California.

3. On September 6, 2019, at approximately 2:30 p.m.,
I arrested ANTHONY TYLER NASHATKA, the defendant. Based on my
review of information provided to law enforcement by One City
Place at City Center, an apartment complex in Westchester
County, New York, I know that NASHATKA rented Apartment #2304,
One City Place, White Plains, NY 10601 (the “Apartment”) in the
name “Anthony Tyler Nashatka.” I and other members of law
enforcement arrested NASHATKA in the Apartment. Additionally,

 
Case 7:19-mj-08442-UA Document1 Filed 09/06/19 Page 3 of 3

3
following his arrest, NASHATKA responded to the name “Anthony.”
Finally, based on my participation in this investigation, I have
seen a photograph of the driver’s license of “Anthony Tyler
Nashatka, a/k/a ‘Psycho,‘” and the individual pictured appears
to be NASHATKA.

WHEREFORE, I respectfully request that ANTHONY TYLER
NASHATKA, the defendant, be imprisoned or bailed as the case may

" M9 Ube

Special Agent Marc Ang Abt
United States Secret Service

Sworn to before me this
6t “day of September, 2019.

THE HONORABLE if
United States /Magistirate Judge
Southern Distnict of} New York

 

 
